Case 1:18-cv-01277-LPS Document 35 Filed 02/15/19 Page 1 of 3 PageID #: 402
 Case 1:18-cv-01277-LPS Document 34 Filed 02/15/19 Page 1 of 3 PagelD #: 399




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


In re                                                         Chapter 11
                                                              Bankr. Case No. 16-103 86 (CSS)
PARAGON OFFSHORE PLC,
                                                              Adv. Proc. No. 17-51882 (CSS)
                      Debtor.

NOBLE CORPORATION PLC, NOBLE
CORPORATION HOLDINGS LTD. ,
NOBLE CORPORATION, NOBLE HOLDING
                                                              C.A. No. 18-cv-1277 (LPS)
INTERNATIONAL (LUXEMBOURG) S.a r.l.,
NOBLE HOLDING INTERNATIONAL                                   BAP No . 18-43
(LUXEMBOURG NHIL) S.a r.l. , NOBLE FDR
HOLDINGS LIMITED, MICHAEL A. CAWLEY,                          C.A. No. 18-cv-1345 (LPS)
JULIE H. EDWARDS, GORDON T. HALL, JON A.
MARSHALL, JAMES A. MACLENNAN, MARY P.                         BAP No. 18-45
RICCIARDELLO, JULIE J. ROBERTSON, and
DA YID WILLIAMS,

                      Appellants-Cross-Appellees,

        V.

PARAGON LITIGATION TRUST,

                      Appellee-Cross-Appellant.


                       STIPULATION AND ORDER OF DISMISSAL

              Pursuant to Fed. R. Bankr. P. 8023 , Noble Corporation pie, Noble Corporation

Holdings Ltd. , Noble Corporation, Noble Holding International (Luxembourg) S.a r.l. , Noble

Holding International (Luxembourg NHIL) S.a r.l. , Noble FDR Holdings Limited, Michael A.

Cawley, Julie H. Edwards, Gordon T. Hall, Jon A. Marshall, James A. Maclennan, Mary P.

Ricciardello, Julie J. Robertson, and David Williams (collectively, the "Appellants"), and the

Paragon Litigation Trust (the "Appellee"), by and through their undersigned counsel and subject
Case 1:18-cv-01277-LPS Document 35 Filed 02/15/19 Page 2 of 3 PageID #: 403
 Case 1:18-cv-01277-LPS Document 34 Filed 02/15/19 Page 2 of 3 PagelD #: 400




to the approval of the Court, hereby stipulate and agree that Appellants' appeal (C.A. No. l 8-cv-

1277 (LPS)) and Appellee's cross-appeal (C.A. No. 18-cv-1345 (LPS)) of the Bankruptcy

Court's Order Regarding Defendants ' Motion to Dismiss in Favor of Arbitration and to Stay the

Proceedings (Adv. Proc. No. 17-51882 (CSS); Dkt. No. 68), are dismissed with prejudice. Each

party shall bear its own appellate court costs and fees. Upon dismissal of the appeal and cross-

appeal, each paiiy agrees that Counts I through VIII of the Paragon Litigation Trust's Complaint

(Adv. Proc. No. 17-51882-CSS; Dkt. No. 5) shall proceed before the U.S. Bankruptcy Court for

the District of Delaware.

Dated : February 15, 2019
        Wilmington, Delaware

                                                 SKADDEN, ARPS, SLATE, MEAGHER &
                                                 FLOM LLP

                                                 Isl Anthony W Clark
                                                 Anthony W. Clark (1.D. No. 2051)
                                                 Stephen J. Della Penna (1.D. No . 6103)
                                                 One Rodney Square, P.O. Box 636
                                                 Wilmington, DE 19899-0636
                                                 Telephone: (302) 651-3000
                                                 Fax: (302) 651-3001
                                                 Email: Anthony.Clark@skadden.com
                                                         Stephen .Del laPenna@skadden .com
                                                 -and-
                                                 George A. Zimmerman (admitted pro hac vice)
                                                 Lauren E. Aguiar (admitted pro hac vice)
                                                 Four Times Square
                                                 New York, NY 10036
                                                 Telephone: (212) 735-3000
                                                 Fax: (212) 735-2000
                                                 -and-
                                                 Wallis M. Hampton (admitted pro hac vice)
                                                 1000 Louisiana Street, Suite 6800
                                                 Houston, Texas 77002-5026
                                                 Telephone: (713) 655-5116

                                                 Counsel for Appellants-Cross-Appellees
                                                2
Case 1:18-cv-01277-LPS Document 35 Filed 02/15/19 Page 3 of 3 PageID #: 404
 Case 1:18-cv-01277-LPS Document 34 Filed 02/15/19 Page 3 of 3 PagelD #: 401




                                      PACHULSKI STANG ZIEHL & JONES LLP

                                      Isl Laura Davis Jones
                                      Laura Davis Jones (DE Bar No. 2436)
                                      Timothy P. Cairns (DE Bar No. 4228)
                                      919 N. Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899-8705 (Courier 1980 l)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      Email: ljones@pszjlaw.com
                                             tcairns@pszjlaw.com

                                      -and-

                                      KIRKLAND & ELLIS LLP

                                      David J. Zott, P.C. (admitted pro hac vice)
                                      Jeffrey J. Zeiger, P.C. (adm itted pro hac vice)
                                      William E. Arnau lt (admitted pro hac vice)
                                      Anne I. Salomon (admitted pro hac vice)
                                      300 N. LaSalle Street
                                      Chicago, IL 60654
                                      Telephone: (312) 862-2000
                                      Facsimile: (312) 862-2200
                                      Email: dzott@kirkland.com
                                              jzeiger@kirkland .com
                                              warnau lt@kirkland.com
                                              anne.salomon@ kirkland.com

                                      Co-Counsel for Appellee-Cross-Appellant



SO ORDERED this                                , 2019




                                          HON. L    RD P. STARK
                                          UNITED STA ES DISTRICT JUDGE




                                      3
